Citation Nr: 9925599	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for maxillary 
sinusitis as secondary to the service-connected residuals of 
a fractured mandible and maxilla (hereafter, maxillary 
sinusitis).

2.  Entitlement to assistance in the acquisition of specially 
adapted housing or entitlement to a special home adaptation 
grant.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969, from October 1973 to May 1976, and from October 1981 to 
June 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran entitlement to assistance in 
the acquisition of specially adapted housing and entitlement 
to a special home adaptation grant.  A notice of disagreement 
was received in May 1997.  A statement of the case was issued 
in May 1997.  A substantive appeal was received from the 
veteran in June 1997. 

This matter also came before the Board from a May 1998 
decision by the VA RO that established service connection for 
maxillary sinusitis, effective February 14, 1997.  A notice 
of disagreement regarding the noncompensable evaluation 
assigned was received in July 1998.  A statement of the case 
was issued in August 1998.  A substantive appeal was received 
from the veteran in September 1998.

Finally, in July 1998, the veteran submitted a claim for 
entitlement to service connection for traumatic arthritis 
primarily in the legs but also the hips and lower back.  This 
is referred to the RO for appropriate action. 


REMAND

The Board notes that in the veteran's substantive appeal of 
September 1998 he claimed that extensive treatment records 
from Amherst Family Practice and the VA Medical Center, 
Martinsburg, West Virginia show continuing treatment for 
sinusitis.  The claims file contains only a June 1997 record 
from Amherst Family Practice.  The claims file also contains 
copies of VA treatment records and computer printouts 
(without the actual records) of "Past Clinic Visits" with 
the last one dated in June 1999.  The Board believes that 
Amherst Family Practice should be requested to submit copies 
of all its treatment records of the veteran.  Further, as VA 
records are constructively of record, the Board finds that 
all copies of all the veteran's VA treatment records should 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In order to qualify for assistance in acquiring specially 
adapted housing, a veteran must be entitled to compensation 
based on permanent and total disability which was incurred in 
or aggravated by service and which includes one of the 
following: (1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) Blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) 
The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (4) The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The assistance referred to in this 
section will not be available to any veteran more than once. 
The term, "preclude locomotion," means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 U.S.C.A. 
§ 2101(a) (West 1991); 38 C.F.R. § 3.809 (1998).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  Id.

Currently, service connection is in effect for the following 
disabilities: right leg trauma, status post fractured fibula 
and injury of the posterotibial and common peroneal nerves 
with muscle necrosis, postoperative anesthesia and complete 
foot drop requiring leg brace, evaluated as 40 percent 
disabling; fracture of the right pelvis, postoperative, open 
reduction, internal fixation, right sacroiliac joint 
extending to right transverse process L4, L5, with three 
arthrodesis screws and sacroiliac joint and residual pain, 
evaluated as 40 percent disabling; a right knee ligament tear 
with degenerative changes, evaluated as 10 percent disabling; 
the residuals of fractures of the mandible and maxilla, 
evaluated as 10 percent disabling; the residuals of pelvic 
trauma with right and left kidney hematoma with residual 
urethral tear and retroperitoneal leak resolved with residual 
recurrent cystitis, evaluated as 10 percent disabling; 
compression fracture T9, evaluated as 10 percent disabling; 
post traumatic stress disorder (PTSD), evaluated as 10 
percent disabling; compound comminuted fracture of the left 
elbow, evaluated as 10 percent disabling; healed laceration 
of the right elbow and healed scar of the left thigh from 
vein graft site, evaluated as noncompensable; the residuals 
of right leg trauma with occlusion right superficial femoral 
artery, right popliteal and embolic event, superior gluteal 
artery resolved with returned distal pulses, evaluated as 
noncompensable; bilateral hearing loss, evaluated as 
noncompensable; and maxillary sinusitis, evaluated as 
noncompensable.  The veteran's combined rating is 80 percent.  
See 38 C. F. R. § 4.25 (1998).

The RO, in the currently appealed May 1997 decision, denied 
the veteran's claim for assistance in the acquisition of 
specially adapted housing, because, as noted above, in order 
to qualify for such assistance, a veteran initially must be 
entitled to compensation based on permanent and total 
disability, and this veteran has a combined rating of 80 
percent.  The RO also denied the claim for a special home 
adaptation grant as it had not been demonstrated (nor 
contended) that service connection was in effect for 
blindness or loss or loss of use of both hands.  

The Board points out that, pursuant to 38 C.F.R. §§ 19.37, 
20.1304 (c) (1998), any pertinent evidence, not previously 
reviewed, submitted by the veteran which is received by the 
RO prior to the transfer of the record to the Board or is 
accepted by the Board must be initially reviewed by the 
agency of original jurisdiction, unless this procedural right 
is waived by the veteran or his representative.

In this regard, the Board notes that subsequent to the May 
1997 RO decision, medical evidence was received by the RO 
which may be relevant to the veteran's claims.  Among other 
things, reports of VA examinations, conducted in April and 
October 1997, some VA outpatient treatment records, and 
private medical records have been received.  This evidence 
may affect the disability evaluations assigned for some of 
the veteran's service-connected disabilities and in turn may 
affect the determination of his overall disability picture.  
In other words, it could have an affect on a determination as 
to whether the veteran is entitled to compensation based on 
permanent and total disability, which would have an affect on 
the determination as to whether he is entitled to assistance 
in the acquisition of specially adapted housing.

A review of the record does not reveal that the veteran 
waived RO consideration of this evidence received subsequent 
to the May 1997 RO decision.  Under these circumstances the 
Board has no alternative but to refer these records to the RO 
for initial review.    

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should request copies of all 
the veteran's treatment records from 
Amherst Family Practice and, if they are 
not received, the veteran should be 
informed that he can obtain them and 
submit them. 

2.  The RO should obtain copies of all 
the veteran's VA treatment records for 
any disability, which are not currently 
in the claims file, including all his 
records from the VA Medical Center, 
Martinsburg, West Virginia. 

3.  The RO should then readjudicate the 
veteran's claims.  Thereafter, if these 
claims remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
setting forth the evidence, a citation to 
and discussion of applicable laws and 
regulations, and a detailed analysis of 
the reasons for the RO's determination.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the appellant unless he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in appellate status.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


